DETAILED ACTION
All of the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (WO 2015152032, US 20170137573 as English equivalent, listed on IDS and ISR).
Suzuki (claims, abs., examples, Tables, 1, 16-20, 55-74) discloses a method of producing a polyarylene sulfide by polymerizing a sulfur source and a dihalo aromatic compound in an organic polar solvent, the method comprising: a preparation step for preparing a mixture containing an organic polar solvent, a sulfur source, water, a dihalo aromatic compound, and an alkali metal hydroxide; a first polymerization step for performing a polymerization reaction by heating the mixture to produce a reaction mixture containing a prepolymer; and a second polymerization step for continuing to perform a polymerization reaction subsequent to the first polymerization by adding an additional alkali metal hydroxide to the reaction mixture; wherein in the preparation step, an amount ° C and a shear rate of 1216 sec-1 is from 0.1 to 3000 Pas, a range that sufficiently specific to anticipate the instant claimed range (1 to 3000 Pas).  Should the overlapping unsatisfying would render prima facie case of non-obviousness.
Suzuki is silent on “…before the pH of the reaction mixture reaches 11 or lower…”.  The pH of the reaction mixture is 12.5-14 after the first polymerization and alkali metal hydroxide is added at the beginning of the second polymerization.  In light of this, one of ordinary skill in the art would at once envisage adding alkali metal hydroxide is before the pH of the reaction mixture reaches 11 or lower, because the pH would be increased above 11 after the adding alkali metal hydroxide at the beginning of the second polymerization.  Suzuki teaches a process of making and raw materials that are indistinguishable from the instant process recited in claim 1-3.  In light of this, it appears that the process would have inherently yield the claimed “…before the pH of the reaction mixture reaches 11 or lower…”.  See MPEP § 2112.

	Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766